Exhibit 10.40

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into as of June 4, 2004
, by and between Visual Networks Operations, Inc., a company organized under the
laws of Delaware (“Visual” or the “Employer”), and Donald E. Clarke, an
individual (hereafter the “Executive”).

 

WITNESSETH:

 

WHEREAS, VISUAL desires to employ the Executive, and the Executive desires to
accept such employment, on the terms and conditions set forth herein;

 

WHEREAS, VISUAL and the Executive shall enter into a Confidentiality,
Non-Disclosure, And Non-Solicitation Agreement (the “Non-Solicitation
Agreement”), attached hereto as Exhibit A;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, and intending to be legally bound hereby, VISUAL and
Executive hereby agree as follows:

 

ARTICLE 1

 

POSITION OF EMPLOYMENT

 

1.1 Title and Position. VISUAL agrees to employ Executive in the following
position: Executive Vice President and Chief Financial Officer.

 

1.2 Start Date. July 12, 2004 (the “Start Date”).

 

1.3 Exclusive Devotion of Business Time. VISUAL agrees to employ the Executive
and the Executive agrees to devote his full business time, effort, skills and
loyalty to the business of VISUAL, to effectively carry out his responsibilities
to VISUAL hereunder and to render his services and skills in the furtherance of
the business of VISUAL, except for during permitted vacation periods and
reasonable periods of illness or other incapacity. This Section 1.3 does not
prevent the Executive from: (i) serving on civic and charitable boards, subject
to VISUAL’s policies and standards; and (ii) managing his investments and the
investments of his immediate family, subject VISUAL’s policies and standards.
Despite anything in this Section 1.3 to the contrary, the activities referenced
in clauses (i) and (ii) above shall not, individually or in the aggregate,
interfere with the performance of the Executive’s duties under this Agreement.
To the extent that Executive desires to act as a member of the Board of
Directors of another entity, VISUAL and the Executive shall reasonably discuss
and attempt to come to an arrangement suitable to both the Executive and VISUAL.

 

1.4 Conflict with Company Policies. The terms and conditions of Executive’s
employment will, to the extent not addressed in this Agreement, be governed by
VISUAL’s company policies (“Policies”). In the event of a conflict between this
Agreement and the Policies, the terms of this Agreement shall govern.

 

ARTICLE 2

 

DUTIES, AUTHORITY AND PERFORMANCE

 

2.1

Performance. Executive acknowledges and agrees that he is being offered a
position of employment by VISUAL with the understanding that he possesses a
unique set of skills, abilities,

 

1



--------------------------------------------------------------------------------

 

and experiences which will benefit VISUAL. Executive agrees that his continued
employment with VISUAL is contingent upon his successfully performing his duties
as set forth in this Agreement.

 

2.2 Duties and responsibilities. VISUAL agrees to employ the Executive as the
Executive Vice President and Chief Financial Officer of VISUAL. Executive shall
report to the Chief Executive Officer (the “CEO”) of Visual Networks, Inc. The
primary responsibilities of the Executive shall be determined by the CEO from
time to time. On the date hereof, the duties and responsibilities of the
Executive generally are as follows:

 

2.2.1  Executive shall render to the very best of his ability, on behalf of
VISUAL, and shall undertake diligently, all duties assigned to him by the CEO.

 

2.2.2  In the performance of the Executive’s duties hereunder, he must comply in
each and every respect with applicable laws, rules and regulations applicable to
VISUAL.

 

2.2.3  As Executive Vice President and Chief Financial Officer of VISUAL, and in
support of the duties assigned to him by the CEO, Executive is responsible for
strategic direction, structure and effective management of the financial
operations of VISUAL and for providing functional leadership and direction in
the areas of accounting, reporting, treasury, cash management,
planning/forecasting, capital spending, risk management, investor relations,
human resources, and legal. Executive must also effectively manage and
administer the day-to-day execution of these areas.

 

2.2.4  The Executive acknowledges that he may have to travel to different
locations for business reasons from time to time as is reasonably necessary or
advisable for the performance of his duties hereunder.

 

2.3 Cooperation. During the term of this Agreement and any time thereafter, the
Executive agrees to give prompt written notice to VISUAL of any claim or injury
relating to VISUAL, and to fully cooperate in good faith and to the best of his
ability with VISUAL in connection with all pending, potential or future claims,
investigations or actions which directly or indirectly relate to any
transaction, event or activity about which the Executive may have knowledge
because of his employment with VISUAL. Such cooperation shall include all
assistance that VISUAL, its counsel, or its representatives may reasonably
request, including reviewing and interpreting documents, meeting with counsel,
providing factual information and material, and appearing or testifying as a
witness. Should Executive be required to cooperate under the provisions of this
Section 2.3 after termination of his employment with VISUAL, then he shall be
reasonably remunerated by VISUAL for his time and reimbursed by VISUAL for all
reasonable costs and expenses related to his cooperation hereunder.

 

2.4 Duty of Loyalty. Executive acknowledges and agrees that he owes a fiduciary
duty of loyalty to act at all times in the best interests of VISUAL.

 

2.5 Business Opportunities. All business opportunities presented to Executive:
(i) by reason of Executive’s employment by VISUAL; or (ii) relating to the
businesses and activities engaged in (or contemplated to be engaged in) by
VISUAL or any affiliate of VISUAL prior to and as of the date hereof or during
the term hereof, shall be owned by, and belong exclusively to, VISUAL, and the
Executive shall have no personal interest or rights therein or thereto.
Executive shall promptly disclose any such business opportunity to VISUAL and
execute and deliver to VISUAL, without additional compensation, such instruments
as VISUAL may require from time to time to evidence its ownership of any such
business opportunity.

 

ARTICLE 3

 

COMPENSATION AND BENEFITS

 

3.1

Base Salary. Executive shall be paid a base salary of two hundred twenty-five
thousand dollars ($225,000) annually (the “Base Salary”), subject to applicable
federal, state, and local

 

2



--------------------------------------------------------------------------------

 

withholding, such Base Salary to be paid to Executive on a semi-monthly basis.
VISUAL may, in its sole discretion, increase the amount of Base Salary effective
for any specified year or part thereof during the term of this Agreement.

 

3.2 Options. Subject to Board approval, Executive shall be granted nonstatutory
stock options to purchase three hundred thousand (300,000) shares of common
stock of VISUAL (the “Initial Grant”), issued and pursuant to the applicable
Nonstatutory Stock Option Grant Agreement between VISUAL and Executive. Vesting
of the Initial Grant shall be as described in the applicable Grant Agreement.
Stock options are subject to the terms and conditions established by Visual’s
Board.

 

3.3 Annual Bonus. A bonus pool equal to fifty percent (50%) of Executive’s Base
Salary (the “Annual Bonus”) shall be available for Executive to earn. The CEO,
with approval from the Board of Directors of Visual (the “Board”), will
determine the performance metrics required for earning of all or part of the
Annual Bonus as well as payout intervals, if any. The CEO, with approval from
the Board, shall, in his sole discretion, determine what portion of the Annual
Bonus pool, if any, has been earned and will be paid to Executive. During the
one-time period from Start Date through December 31, 2004 (the “Guaranteed Bonus
Period”), Executive shall receive a guaranteed minimum bonus of a portion of
$112,500.00, prorated semi-monthly (“Guaranteed Bonus”). (For example, if
Executive’s Start Date is July 1, 2004, the Guaranteed Bonus Period shall be for
the time period between July 1, 2004 and December 31, 2004 and the Guaranteed
Bonus shall be 12/24 of $112,500.00 or $56,250.00). The Guaranteed Bonus shall
be paid in semi-monthly instalments of $4,687.50 through regular payroll,
provided that Executive remains actively employed, in good standing, with VISUAL
as of the date each of the above payments becomes payable. After December 31,
2004, Executive is no longer eligible to receive a Guaranteed Bonus.

 

3.4 Signing Bonus. Executive shall receive a one time signing bonus of fifty
thousand dollars ($50,000.00). One half of this bonus ($25,000) will be paid on
the first regularly scheduled payroll following Executive’s date of hire and
will be subject to all federal, state, and local withholdings as required by
law. The remaining half of the bonus ($25,000) will be paid during the first
quarter of 2005 and will be subject to all federal, state, and local
withholdings as required by law.

 

3.5 Employee Benefits. During the period that Executive is employed by VISUAL
and for such longer period as required by applicable law, Executive shall be
eligible to participate in all employee benefit plans, policies, programs, or
perquisites in which other VISUAL employees participate. Executive shall accrue
Paid Time Off (“PTO”) at the rate of fifteen (15) days per year.

 

Details of VISUAL’s insurance plans, including benefit amounts, limitations and
restrictions are described in the summary plan descriptions provided to the
Executive. If there is any difference between the summary plan descriptions and
the information set forth in this Agreement, then the information contained in
the summary plan descriptions takes precedence.

 

3.6 Reimbursement for expenses. VISUAL shall reimburse the Executive for all
ordinary, necessary and reasonable out-of-pocket expenses incurred by the
Executive for the benefit of VISUAL upon presentation of appropriate
documentation in accordance with VISUAL’s Policies in effect from time to time.

 

ARTICLE 4

 

TERMINATION OF EMPLOYMENT

 

4.1

Term. Executive‘s employment by VISUAL shall extend for a one (1) year term from
Start Date (the “Initial Term”). After the Initial Term, Executive’s employment
shall automatically be extended for subsequent one (1) year terms (each, an
“Annual Renewal”), unless either Executive or VISUAL provides the other party
with notice of non-renewal at least forty-five (45) days before the end of the
Initial Term or any Renewal Term. Additionally, either VISUAL or Executive may
terminate this employment relationship at any time, for any reason or for no

 

3



--------------------------------------------------------------------------------

 

reason, with notice given as provided in Sections 4.2 and 4.3 hereof.

 

4.2 Executive’s Right to Terminate

 

4.2.1  Executive’s Right to Terminate without Good Reason. The Executive has the
right to terminate his employment under this Agreement at any time during the
course of this Agreement by giving forty five (45) days notice in writing to the
Board (the “Notice Period”). The Notice Period may be shortened by mutual
agreement of the parties. During the Notice Period, Executive must fulfill all
his duties and responsibilities set forth in this Agreement, and use his best
efforts to train and support his replacement, if any. Executive’s salary and
benefits will remain unchanged during the Notice Period.

 

4.2.2  Executive’s Right to Terminate for Good Reason. The Executive may resign
his employment for “Good Reason” by giving Notice as described in paragraph
4.2.1 above. For purposes of this Agreement, “Good Reason” is defined as
follows: (i) forced relocation of the Executive’s position by VISUAL to a
location that is outside of a 25 mile radius of Visual’s offices in Rockville,
Maryland; (ii) willful failure by the Company to provide the Executive the base
salary and benefits in accordance with the terms of this Agreement; or (iii)
material reduction in the Executive’s job title or responsibilities, without the
Executive’s consent, that would constitute a material demotion or diminution of
responsibility. In each such event listed in (i) through (iii) above, the
Executive shall give the Company notice thereof which shall specify in
reasonable detail the circumstances constituting Good Reason, and there shall be
no Good Reason with respect to any such circumstances if cured by the Company
within thirty (30) days after such notice.

 

4.3 VISUAL’s Right to Terminate. VISUAL has the right to terminate immediately
the Executive’s employment under this Agreement at any time for any of the
following reasons:

 

4.3.1 Executive’s death; or

 

4.3.2 Executive’s “Disability”, which for purposes of this Agreement means the
Executive’s incapacitation by accident, sickness or other circumstances which,
in the reasonable good faith determination of the Board, renders Executive
mentally or physically incapable of performing the duties and services required
of him hereunder in substantially the same manner and to the extent required
hereunder prior to the commencement of such Disability, either with or without
reasonable accommodation, on a full-time basis for a period of at least 90
consecutive days or for a period of six (6) non-consecutive months of the
preceding eighteen (18) month period; or

 

4.3.3 For “Cause”, which for purposes of this Agreement shall mean:

 

4.3.3.1 The Executive has engaged in conduct which: (A) resulted in a conviction
of or plea of guilty or no contest to a misdemeanor involving moral turpitude or
involving the property of VISUAL; or (B) resulted in a conviction of or plea of
guilty or no contest to a felony under the laws of the United States or any
state or political subdivision thereof; or

 

4.3.3.2 The Executive: (A) commits a breach of his fiduciary duty to VISUAL or
any of its affiliates; or (B) commits an act of gross negligence; or (C) engages
in willful misconduct; or (D) engages in any transaction which the Executive
knows or should have known would constitute self-dealing or a conflict of
interest between the Executive and VISUAL and in which the Executive does or
would receive any direct or indirect economic or pecuniary benefit without prior
disclosure of such transaction to VISUAL; or

 

4.3.3.3. The Executive violates the internal procedures or policies of VISUAL in
a manner which has a material adverse effect on the reputation, business or
prospects of VISUAL, such as “but not limited to”, conduct constituting
employment discrimination or sexual harassment; or

 

4



--------------------------------------------------------------------------------

4.3.3.4 Material default or other material breach by Executive of his
obligations hereunder; or

 

4.3.3.5 Failure by to perform diligently and competently his duties hereunder
after written notice from VISUAL of such failure and thirty (30) days to remedy
the deficiency described in such notice.

 

4.4 Effect of Termination on Compensation.

 

4.4.1 Termination by VISUAL Without Cause, Upon Change of Control, or Upon
Visual’s Non-Renewal of this Agreement, or Upon Resignation by Executive for
Good Reason. If Executive’s employment hereunder shall be terminated by the
Employer without Cause, upon a Change of Control (as defined in Section 6(a)(ii)
of the Visual Networks, Inc. 2003 Stock Incentive Plan), or upon Visual’s
non-renewal of this Agreement under Section 4.1 above, or by the Executive for
Good Reason, VISUAL agrees to provide Executive with severance pay, payable
according to normal payroll practice, amounting to twelve (12) months of the
Executive’s then applicable Base Salary, less applicable withholdings (the
“Severance Pay”). In the event that Executive breaches any of the provisions of
this Agreement (including but not limited to Executive’s obligation to cooperate
during the Notice Period and/or the Non-Solicitation Agreement incorporated
herein), all compensation and benefits hereunder shall cease immediately,
Executive’s termination shall be treated as if it had been a termination for
Cause, and Executive shall be required to repay VISUAL any Severance Pay
received hereunder.

 

4.4.2 Termination by Executive’s Resignation without Good Reason or by Employer
for Cause or Death. If Executive’s employment is terminated by Executive by a
voluntary resignation (other than for Good Reason), or for death, or Cause (as
that term is defined in section 4.3.3 herein), all compensation and benefits
payable hereunder shall terminate contemporaneously with the date of the
Executive’s termination of employment.

 

4.4.3 Termination by Employer for Disability. If Executive’s employment is
terminated by VISUAL due to the Disability of the Executive (as defined in
section 4.3.2 herein) VISUAL agrees to provide Executive with Severance Pay (as
defined in section 4.4.1) provided, however, that VISUAL shall reduce the amount
of Severance Pay paid to Executive on each payroll pay period by the amount of
long term disability paid to Executive for that pay period under the
then-applicable Visual long term disability plan, subject to the terms of such
plan as may be amended. . Amounts paid to Executive by VISUAL under this section
4.4.3 shall in no way reduce the amount of long term disability benefits to
which Executive would otherwise be entitled.

 

ARTICLE 5

 

GENERAL PROVISIONS

 

5.1 Notices. All notices and other communications required or permitted by this
Agreement to be delivered by VISUAL or Executive to the other party shall be
delivered in writing to the address shown below, either personally, by facsimile
transmission or by registered, certified or express mail, return receipt
requested, postage prepaid, to the address for such party specified below or to
such other address as the party may from time to time advise the other party,
and shall be deemed given and received as of actual personal delivery, on the
first business day after the date of delivery shown on any such facsimile
transmission (with confirmed receipt) or upon the date or actual receipt shown
on any return receipt if registered, certified or express mail is used, as the
case may be.

 

Employer:    Visual Networks Operations, Inc.      Attention: Jill Mayer     
Director of Human Resources      2092 Gaither Road      Rockville, Maryland
20850 Executive:    Donald E. Clarke      At Executive’s address as reflected on
VISUAL’s records

 

5



--------------------------------------------------------------------------------

5.2 Amendments and Termination; Entire Agreement. This Agreement may not be
amended or terminated except by a writing executed by all of the parties hereto.
This Agreement constitutes the entire agreement of VISUAL and Executive relating
to the subject matter hereof, and supersedes all prior oral and written
understandings and agreements, whether written or oral. Notwithstanding anything
herein to the contrary, this Agreement shall not affect the applicability of the
Non-Solicitation Agreement executed by Executive, and the Non-Solicitation
Agreement shall remain in full force and effect notwithstanding this Agreement.

 

5.3 Severability; Provisions Subject to Applicable Law. All provisions of this
Agreement shall be applicable only to the extent that they do not violate any
applicable law, and are intended to be limited to the extent necessary so that
they will not render this Agreement invalid, illegal or unenforceable under any
applicable law. If any provision of this Agreement or any application thereof
shall be held to be invalid, illegal or unenforceable, the parties agree and
stipulate that any court of competent jurisdiction may enforce these
restrictions to the maximum extent deemed reasonable, rather than declare any
provision unenforceable.

 

5.4 Waiver of Rights. No waiver by VISUAL or Executive of a right or remedy
hereunder shall be deemed to be a waiver of any other right or remedy or of any
subsequent right or remedy of the same kind.

 

5.5 Definitions, Headings and Number. A term defined in any part of this
Employment Agreement shall have the defined meaning wherever such term is used
herein. The headings contained in this Agreement are for reference purposes only
and shall not affect in any manner the meaning or interpretation of this
Employment Agreement. Where appropriate to the context of this Agreement, use of
the singular shall be deemed also to refer to the plural, and use of the plural
to the singular.

 

5.6 Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original but all of which taken together shall
constitute but one and the same instrument.

 

5.7 Governing Law. The parties acknowledge and expressly agree that this
Agreement shall be governed by and interpreted in accordance with federal law
and the laws of the State of Maryland.

 

5.8 Attorneys Fees. If VISUAL incurs costs to enforce the terms of this
Agreement (including but not limited to a declaratory judgment action),
Executive shall reimburse VISUAL all of its costs and expenses, including
reasonable attorneys’ fees. If Executive incurs costs to enforce the terms of
this Agreement, VISUAL shall reimburse Executive all of Executive’s costs and
expenses, including reasonable attorneys’ fees.

 

The parties hereto agree that any disputes shall be resolved by the District
Court of Maryland for Montgomery County, the Circuit Court of Maryland for
Montgomery County, or the United States District Court for the District of
Maryland, as may be appropriate.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, VISUAL and Executive have signed this Agreement.

 

VISUAL NETWORKS OPERATIONS, INC.

By:

 

/s/ Lawrence S. Barker

   

Lawrence S. Barker

   

President and Chief Executive Officer

Date:

 

June 4, 2004

   

/s/ Donald E. Clarke

   

Donald E. Clarke

Date:

 

June 4, 2004

 

7



--------------------------------------------------------------------------------

Confidentiality, Non-Disclosure, And Non-Solicitation

 

In consideration of your employment with Visual Networks Operations, Inc. (the
“Company”):

 

1. Employee hereby agrees to disclose and assign to the Company, its successor,
and assigns all discoveries, inventions, and improvements made by Employee alone
or jointly with others, during the period of Employee’s employment with the
Company that relate to the historical or planned business of the Company and
result from tasks Employee performed in the regular course of Employee’s
employment with the Company.

 

2. Employee agrees that upon request of the Company, Employee will join and
render assistance in any proceedings, and execute any papers necessary to vest
title to, and to maintain and enforce in any and all countries, patents,
trademarks, registrations, and/or copyrights with respect to any discoveries,
inventions, or improvements assigned by Employee to the Company.

 

3. Employee agrees that Employee will not, while in the employ of the Company or
anytime thereafter, disclose any information not in the public domain relating
to the Company’s business, except as may be consistent with Employee’s duties as
an Employee of the Company or as may be required by subpoena or other court
order requiring such disclosure. Employee further agrees that upon termination
of Employee’s employment with the Company for any reason, Employee will deliver
to the Company all property and documents of the Company and all information
(computerized or hard copy) relating to the Company’s business then in
Employee’s possession. Employee will not take from the Company any documents or
confidential or proprietary information in any form without the written consent
of an authorized officer of the Company.

 

4. Employee agrees that during the period of Employee’s employment with the
Company and for a period of one (1) year after the termination of Employee’s
employment with the Company, Employee will not engage in or be directly and/or
materially financially interested in any business activity that is directly
competitive with the Company. For the purposes of this agreement, a “directly
competitive” activity is defined as any activity related to hardware and/or
software products to be embedded in a network infrastructure, the primary
purpose of which is to aid in the performance management and network management
of wide-area data communications networks based on Frame Relay, SMDS,
Asynchronous Transfer Mode, or Internet access technologies. Employee
understands and agrees that this definition is meant to reflect the core
business of the Company at any given time, and that it may be modified or
interpreted by the Company accordingly.

 

5. Employee agrees that during the period of Employee’s employment with the
Company and for a period of one (1) year after the termination of Employee’s
employment with the Company for any reason, Employee will not directly or
indirectly solicit, entice, or otherwise influence any Employee, contractor, or
client employed or engaged by or doing business with the Company to terminate
his/her/its employment or contractual relationship with the Company or to cease
doing business with the Company.

 

The terms of this agreement supersede and negate all prior agreements between
the Employee and the Company that are otherwise inconsistent with this
agreement.

 

ACCEPTED BY:        

/s/ Donald E. Clarke

     

June 4, 2004

Donald E. Clarke       Date

 

8